DETAILED ACTION
1.	This office action is in response to the amendment filed on 01/18/2022. 
2.	Claims 23-25, and 27 are cancelled.
3.	Claims 1-22, 26, and 28-29 are currently pending and have been considered below.


EXAMINER’S AMENDMENT
4. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Matthew Swanson on May 16, 2022.
The application has been amended as follows: 
 	Listing of Claims

1. (Currently amended) A mobile user device comprising:
a memory configured to store first-type sensor data obtained during an activity session; and
at least one processing core configured to compile a message based at least partly on the first-type sensor data, to cause the message to be transmitted from the mobile user device to a server external to the mobile user device, to cause receiving, responsive to the message, in the mobile user device, from the server, of a machine readable instruction configured to differentiate an activity type in either an indoor or an outdoor activity context and comprising an executable program or an executable script, and to derive an estimated activity type, using the executable program or the executable script, based at least partly on sensor data, for the activity session which is ongoing or ended, wherein the activity type is selected from: rowing, paddling, cycling, jogging, walking, hunting, swimming, paragliding, orienteering, and running. 

 

12. (Currently amended) A server apparatus comprising at least one processing core, at least one memory including computer program code, the at least one memory and the computer program code being configured to, with the at least one processing core, cause the server apparatus at least to:
receive a message from a mobile user device external to the server apparatus, the message comprising information characterizing first-type sensor data obtained during an activity session;
determine, based at least partly on the first-type sensor data, an indoor or outdoor activity context, and
transmit, responsive to the message, to the mobile user device a machine-readable instruction configured to cause activity type determination in the determined indoor or outdoor activity context, wherein the machine readable instruction comprises an executable program or an executable script, wherein the activity type is selected from: rowing, paddling, cycling, jogging, walking, hunting, swimming, paragliding, orienteering, and running. 

13. (Currently amended) A method, comprising:
storing first-type sensor data obtained during an activity session in a mobile user device;
compiling a message based at least partly on the first-type sensor data;
causing the message to be transmitted from the mobile user device to a server external to the mobile user device;
causing receiving, responsive to the message, in the mobile user device, from the server, of a machine readable instruction configured to differentiate activity type in either an indoor or an outdoor activity context and comprising an executable program or an executable script, and 
deriving an estimated activity type, using the executable program or the executable script, based at least partly on sensor data, for the activity session which is ongoing or ended, wherein the activity type is selected from: rowing, paddling, cycling, jogging, walking, hunting, swimming, paragliding, orienteering, and running. 
  

26. (Currently amended) A non-transitory computer readable medium having stored thereon a set of computer readable instructions that, when executed by at least one processor, cause a mobile user device to at least:
store first-type sensor data obtained during an activity session;
compile a message based at least partly on the first-type sensor data;
cause the message to be transmitted from the mobile user device to a server external to the mobile user device;
cause receiving, responsive to the message, in the mobile user device, from the server, of a machine readable instruction configured to differentiate activity type in either an indoor or an outdoor activity context comprising an executable program or an executable script, and 
derive an estimated activity type, using the executable program or the executable script, based at least partly on sensor data, for the activity session which is ongoing or ended, wherein the activity type is selected from: rowing, paddling, cycling, jogging, walking, hunting, swimming, paragliding, orienteering, and running. 


28. (Currently amended) A mobile user device for identification of user activity comprising:
a memory configured to store first-type sensor data relating to an activity session;
at least one processing core configured to:
compile a message based at least partly on the first-type sensor data,
cause the message to be transmitted from the mobile user device to a server external to the mobile user device,
cause receiving in the mobile user device from the server a response to the message as a machine readable instruction configured to differentiate activity type in either an indoor or an outdoor activity context and comprising at least two machine-readable characteristics, wherein each of the at least two machine-readable characteristics characterizes sensor data produced during a predefined activity type, the at least two machine-readable characteristics comprising reference data specific to a context where the mobile user device is operating, and
derive an estimated activity type, using the reference data specific to the context, based at least partly on sensor data by comparing the sensor data to the reference data specific to the context, for the activity session which is ongoing or ended, wherein the activity type is selected from: rowing, paddling, cycling, jogging, walking, hunting, swimming, paragliding, orienteering, and running. 

29. (Currently amended) A non-transitory computer readable medium having stored thereon a set of computer readable instructions that, when executed by at least one processor, cause a mobile user device to at least:
store first-type sensor data relating to an activity session;
compile a message based at least partly on the first-type sensor data,
cause the message to be transmitted from the mobile user device to a server external to the mobile user device,
cause receiving in the mobile user device from the server a response to the message as a machine readable instruction configured to differentiate activity type in either an indoor or an outdoor activity context  and comprising at least two machine-readable characteristics, wherein each of the at least two machine-readable characteristics characterizes sensor data produced during a predefined activity type, the at least two machine-readable characteristics comprising reference data specific to a context where the mobile user device is operating, and
derive an estimated activity type, using the reference data specific to the context,   based at least partly on sensor data by comparing the sensor data to the reference data specific to the context, for the activity session which is ongoing or ended, wherein the activity type is selected from: rowing, paddling, cycling, jogging, walking, hunting, swimming, paragliding, orienteering, and running.

Allowable Subject Matter
5.	Claims 1-22, 26, 28, and 29 are allowed.
6.	Claims 1-22, 26, 28, and 29 are renumbered.
7.	The following is an examiner’s statement of reasons for allowance: 
Claims 1, 13, and 26 are allowed because none of the prior art of record anticipate or render obvious a mobile user device / method comprising: receiving, responsive to the message, in the mobile user device, from the server, of a machine readable instruction configured to differentiate an activity type in either an indoor or an outdoor activity context and comprising an executable program or an executable script, and to derive an estimated activity type, using the executable program or the executable script, based at least partly on sensor data, for the activity session which is ongoing or ended, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
 	Claim 12 is allowed because none of the prior art of record anticipate or render obvious a server apparatus comprising: determine, based at least partly on the first-type sensor data, an indoor or outdoor activity context, and transmit, responsive to the message, to the mobile user device a machine-readable instruction configured to cause activity type determination in the determined indoor or outdoor activity context, wherein the machine readable instruction comprises an executable program or an executable script, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
 	Claims 28 and 29 are allowed because none of the prior art of record anticipate or render obvious a mobile user device comprising: cause receiving in the mobile user device from the server a response to the message as a machine readable instruction configured to differentiate activity type in either an indoor or an outdoor activity context and comprising at least two machine-readable characteristics, wherein each of the at least two machine-readable characteristics characterizes sensor data produced during a predefined activity type, the at least two machine-readable characteristics comprising reference data specific to a context where the mobile user device is operating, and derive an estimated activity type, using the reference data specific to the context, based at least partly on sensor data by comparing the sensor data to the reference data specific to the context, for the activity session which is ongoing or ended, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
 	Regarding claims 2-11, and 14-22, none of the prior art of record anticipate or render obvious the invention as claimed in claims 1, 12, and 13, as discussed above.

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYOB HAGOS whose telephone number is (571)272-3508.  The examiner can normally be reached on 8:30-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eyob Hagos/
Primary Examiner, Art Unit 2864